Citation Nr: 0728622	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-35 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, continued a 20 
percent disability rating for the veteran's service-connected 
diabetes mellitus, type II (herbicides).  

In March 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript has been associated with the record.


FINDINGS OF FACT

The veteran's diabetes mellitus, type II (herbicides) 
requires insulin, restricted diet and regulation of 
activities.  


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but no 
higher, for service-connected diabetes mellitus, type II 
(herbicides) have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 
3.159, 4.1-14, 4.120, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, October 2004, May 2005 and January 2007 letters 
satisfied the four elements delineated in Pelegrini, supra.  
	 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until January 2005, after the initial unfavorable AOJ 
decision; however, since the veteran retains the right to 
appeal any disability rating or effective date assigned by 
the RO, the Board finds there is no prejudice to the claimant 
under the holding in Dingess, supra, to proceed with his 
increased rating claim.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, a private physician's statement, the veteran's March 
2007 videoconference hearing transcript and lay statements 
have been associated with the record.  VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected diabetes mellitus, type II 
(herbicides) is rated 20 percent disabling under 38 C.F.R. 
§ 4.120, Diagnostic Code 7913.  A 20 percent disability 
rating is warranted when the veteran has diabetes mellitus 
which requires insulin and restricted diet, or an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is warranted when the veteran's diabetes 
mellitus requires insulin, restricted diet and regulation of 
activities.  A 60 percent disability rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

At the time of the veteran's videconference hearing, he 
testified that his service-connected diabetes mellitus, type 
II requires not only insulin and a restricted diet, but it 
also requires regulation of activities advised by his doctor 
and that, as such, he is eligible for a 40 percent disability 
rating.

VA treatment records reflect that he is receiving ongoing 
treatment for his diabetes mellitus, type II and that he 
requires insulin and is on a restricted diet.  A November 
2004 VA examination report reflects that the veteran has 
restriction of his activities secondary to his diabetes 
mellitus, type II, as has been so advised by healthcare 
providers at the VA.  At that time, his treatment included 
both oral medications and insulin.  He visited his diabetic 
health care provider every month.  The assessment was 
diabetes mellitus, in relatively poor control.  

An October 2005 physician's statement from the veteran's 
private primary care physician reflects his assessment that 
the veteran's diabetes mellitus requires insulin, restricted 
diet and regulation of activities.  The physician indicated 
that the has diabetic peripheral neuropathy which definitely 
limits his activities.  

Based on review of the evidence, the Board finds that the 
criteria for a 40 percent are met in this case.  The veteran 
clearly has diabetes mellitus, type II, which requires not 
only insulin and a restricted diet, but regulation of 
activities as well.  Thus, the criteria for a 40 percent 
disability rating have been met.  

Taking into account all of the evidence of record, the 
preponderance of the evidence is against a finding that the 
criteria for the next higher rating of 60 percent have been 
met, as the veteran has not had episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
or complications that would not be compensable if evaluated 
separately.  Moreover, there is not a state of equipoise of 
the positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 40 percent 
at this time.  38 U.S.C.A. § 5107 (West 2002).

There is no evidence of record that the veteran's service-
connected diabetes mellitus, type II causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  


ORDER

A disability rating of 40 percent for diabetes mellitus, type 
II (herbicides) is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


